COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Spencer & Associates, P.C. d/b/a The Spencer Law Firm v. Stephen
                          Harper, Vicki Harper, and ZO Energy, Inc.

Appellate case number:    01-18-00314-CV

Trial court case number: 2016-88479

Trial court:              189th District Court of Harris County

Date motion filed:        September 4, 2019

Party filing motion:      Appellees

       It is ordered that the motion for rehearing is   DENIED         GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                       Acting Individually      Acting for the Court

Panel consists of: Justices Keyes and Landau.1


Date: August 18, 2020




1
       Justice Laura Carter Higley was a member of the panel on original submission. Justice
       Higley retired from the Court after this motion for rehearing was filed. Pursuant to Texas
       Rule of Appellate Procedure 49.3, the remaining justices who participated in this case on
       original submission have considered and decided the motion for rehearing. See TEX. R.
       APP. P. 49.3.